DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1, 3-5, 7 and 9-11, in the reply filed on June 2, 2022 is acknowledged. The traversal is on the grounds that claim 6, as amended, does incorporate the structural features for claim 1. This is not found persuasive because the restriction is based on lack of unity of invention, and as set forth previously, unity is negated by Machielse et al (WO 2016/201137). Applicant further contends that claim 8 has been amended to recite a statutory invention and should be rejoined. This is not found to be persuasive. It was noted previously that such an amendment would be subject to further restriction. In this case, claim 8 would have been drawn to a separate group due to unity of invention. 
As set forth in the previous Office action, the required restriction is between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Claims 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Machielse et al (WO 2016/201137) with Szente et al (Adv. Drug Deliv. Rev., 1999) to support inherency.
Machielse discloses a hydroxypropylcyclodextrin (HPBCD) for pharmaceutical use. The reference discusses the need for a product that is structurally defined with a low level of impurities. The disclosed product has an MS of about 0.66-0.67 and unsubstituted beta cyclodextrin (BCD) of less than 0.1%. See paragraphs [0009]-[0020].  
The product may be further prepared as a pharmaceutical composition in combination with an excipient and/or an active agent. See paragraphs [0253] and [0281]-[0292].
The reference uses solvents in the purification processes and then dried under vacuum. See Table 10. It is noted that the reference discloses gas chromatograph (GC) results to report the amount of residual propylene glycol but is silent regarding any residual solvent. See Table 17. 
Szente teaches that the presence of residual solvents in pharmaceutical CD derivatives is a potential risk to human health and may also affect the physicochemical properties of the pharmaceutical products, excipients and formulations. See Section 4.1.3. 
 Machielse emphasizes the importance of minimizing any impurities in the product, suggesting that the drying process used was sufficient to eliminate residual solvent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F2.d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Machielse et al (WO 2016/201137) and Szente et al (Adv. Drug Deliv. Rev., 1999) in view of Reuscher (US 5,831,081). 
Machielse teaches as set forth above. The reference is silent regarding any detectable amount of solvent.
Reuscher teaches the purification of water-soluble cyclodextrins by means of reverse osmosis. This purification allows for the removal of solvents. See abstract and col 1, beginning line 62 and continuing through col 2, line 24 and col 3, lines 21-36. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to analyze a pharmaceutical cyclodextrin product, such as the one disclosed by Machielse, for residual solvent and take appropriate steps to remove said solvent, if present, with a reasonable expectation of success. Machielse emphasized the need for a product as free of impurities as possible, and Szente had established the importance of minimizing or eliminating residual solvent from pharmaceutical cyclodextrin products. Reuscher had disclosed a method specifically for the removal of solvents and other small molecules from water-soluble cyclodextrins. In modifying Machielse, if necessary, one of ordinary skill would arrive at the instant product.    
 
Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623